Citation Nr: 1036048	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  97-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) and 
depression.  

REPRESENTATION

Veteran represented by:  James Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 1984, 
ending in an honorable discharge.  The Veteran's subsequent 
service from March 1984 to January 1985 ended in an other than 
honorable discharge by reason of misconduct.  The Veteran's 
second period of service has been held to be of such nature as to 
be a bar to VA compensation benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 2006, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.

In a March 2009 decision, the Board denied entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD.  
The Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2010, the parties 
submitted a Joint Motion for Remand to the Court.  In a May 2010 
order, the Court granted the Joint Motion, vacated the March 2009 
decision and remanded the case to the Board for further 
adjudication consistent with the Joint Motion.   

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.

REMAND

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The Veteran 
asserts that PTSD is related to personal assault in service.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the veteran's current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If a 
PTSD claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may corroborate 
the veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f) (2009).

Effective March 7, 2002, VA amended 38 C.F.R. § 3.304(f) with 
regard to claims for service connection for PTSD based on 
personal assault.  See 67 Fed. Reg. 10,330 (March 7, 2002) 
(codified at 38 C.F.R. § 3.304(f)(3)).  The amended regulation 
specifies the types of evidence that may be used to support such 
a claim and states that VA will not deny a PTSD claim that is 
based on an in-service personal assault without first advising 
the claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assaults is 
one type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3)(2009).

The Veteran has not been provided with a VCAA notice as required 
by 38 C.F.R. 
§ 3.304(f).  Therefore, on remand, such notice should be sent to 
the Veteran.   

Additional development is necessary with regard to VA's duty to 
assist.  Post-service VA medical records reflect various 
diagnoses including PTSD, bipolar disorder and depression.

The Veteran claims PTSD secondary to assault in service.  A 
report of a September 2005 VA examination noted the Veteran's 
report of being handcuffed to a rack and beaten during service.  
The VA examiner concluded that the Veteran had PTSD related to 
childhood.  The 2005 VA examination noted a diagnosis of PTSD 
related to childhood.  The 2005 VA examination did not address 
whether PTSD pre-existed service or was aggravated during 
service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between current 
symptomatology and the claimed in- service stressors.  38 C.F.R. 
§ 3.304(f).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where evidence or medical judgment is such as to warrant a 
finding that an injury or disease existed prior thereto.  38 
U.S.C.A. 
§ 1132.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service will 
rebut the presumption of soundness. VAOPGCPREC 3-2003 (July 16, 
2003).

A pre-existing disease will be considered to have been aggravated 
by active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

The report of the enlistment examination indicates that no 
psychiatric conditions were noted.  Accordingly, clear and 
unmistakable evidence is necessary to overcome the presumption of 
soundness.  

The Veteran had a VA examination in September 2005.   A report of 
a September 2005 VA examination noted the following diagnoses: 
bipolar disorder, not otherwise specified; PTSD from childhood; 
and polysubstance abuse and dependence, in remission by patient 
report.  The Joint Motion determined that the Board erred in 
failing to consider whether the Veteran had a preexisting 
condition that was aggravated by service.  

Because the September 2005 examination did not address whether 
the Veteran had a pre-existing condition that was aggravated 
during service, the examination is not adequate for rating 
purposes.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

On remand, the Veteran should be afforded a new VA examination to 
determine whether he had a preexisting condition that was 
aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran informing 
him of the evidence required to substantiate 
a claim of service connection for PTSD and 
specifically informing him of the provisions 
of 38 C.F.R § 3.304(f)(3), concerning the 
evidence that can be submitted to establish 
the occurrence of the alleged personal 
assaults.  The Veteran should be advised to 
submit any pertinent evidence in his 
possession.

2. Schedule the Veteran for a VA examination 
for psychiatric disabilities.  The claims 
file, including a copy of this REMAND, should 
be provided for the examiner's review in 
conjunction with the examination.  The 
examiner should be advised of the pertinent 
time period of honorable service.  The 
examiner should provide opinions regarding 
the following:

	a.  Diagnose any current acquired 
psychiatric disorder(s).

   b.  If PTSD is diagnosed, the examiner 
should state whether the Veteran clearly and 
unmistakably entered service with PTSD.   The 
examiner should provide a detailed rationale 
for the opinion.

   c.  If the Veteran entered service with 
PTSD, did PTSD undergo an increase in 
severity during the period of honorable 
service?  If so, did that increase represent 
a worsening of the underlying condition or 
clearly and unmistakably represent a natural 
progression of the disorder?  The examiner 
should provide a detailed rationale for the 
opinion.  
      
   d.  If the Veteran did not enter service 
with PTSD, is PTSD at least as likely as not 
(50 percent or greater likelihood) related to 
a personal assault during the Veteran's 
period of honorable service?  The examiner 
should provide a detailed rationale for the 
opinion. 
      
   e.  For any acquired psychiatric disorder 
that is diagnosed other than PTSD, the 
examiner should state whether such acquired 
psychiatric disorder is at least as likely as 
not related to the Veteran's period of 
service from March 1981 to March 1984.  The 
examiner should provide a detailed rationale 
for the opinion.   
   
   3.  Following the completion of the requested 
actions, the AMC/ RO should readjudicate the 
Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, 
to include PTSD.  If the benefit sought on appeal 
remain denied, the Veteran and his representative 
should be provided with a Supplemental Statement 
of the Case (SSOC) and afforded an applicable 
opportunity to respond.  Thereafter, the case 
should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


